    Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 1 of 11                       FILED
                                                                                 2020 Jan-21 PM 03:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA



                         United States District Court
                                   for the
                        Northern District of Alabama
                              Western Division



Reshawn Armstrong, (Pro Se)

                   Plaintiff
                                             Civil Action: 7:17-cv-01857-LSC
   v.

William Barr, Attorney General of            "Plaintiff's Notice to the Court"
the United States, et; al

                   Defendant


                      PLAINTIFF'S NOTICE TO THE COURT


   The Plaintiff Ms. Reshawn Armstrong (Pro Se) respectfully files this

 notice with the Court so that the following may be on record.



 The Plaintiff states the following:



        1. On June 2 7, 2019 a bench trial date for the above civil action was

        set for January 13, 2020 (exhibit 1; doc 81 text order.)

        2. On July 19, 2019 after the Defendant filed it second request for

        extension of time (doc 86 ... which was granted for the second time




                                        1
   Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 2 of 11




      without consideration to plaintiff's response to; doc 88) bench trial

      date was reset from January 13, 2020 to January 21, 2020 (exhibit 2;

      doc 87 text order).

      3, On November 5, 2019 (after motion for summary judgment and

      opposition to motion for summary judgment were filed) without

      stating cause this Court on its own initiative reset trial date from

      January 21, 2020 to March 9, 2020. (Exhibit 3)

      4. On January 7, 2020 without stating cause this Court again on its

      own initiative reset trial from March 9, 2020 to April 13, 2020.

      (Exhibit 4)

  In conclusion the Plaintiff Ms. Reshawn Armstrong (Pro Se) has provided

this court with numerous documentations (exhibits) in support of her claims

and has waited patiently for over two years to further prove her claims

through the opportunity of opening statements, to call on witnesses and to

cross examine the Defendant's witnesses at trial, exhibits, and closing

statements. The Plaintiff should be entitled to have her day in court which

that day respectfully should be affirmed as April 13, 2020 with no further

continuance so that the Plaintiff may prepare appropriately for trial and so

not to inconvenience witnesses Plaintiff intends to call upon at trial.




                                       2
   Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 3 of 11




                                              Respectfully Submitted,

                                               ~~~
                                               Reshawn Armstrong (Pro Se)
                                               1130 University Blvd. B9-620
                                               Tuscaloosa, Alabama 35401
                                               (205) 861-5979
                                               ral 11 l@ymail.com



                      CERTIFICATE OF SERVICE


This is to certify that on the 21 day of January 2020, I served Plaintiff's

Notice To The Court by placing a copy in the United States Postal Service

First Class Mail-Certified and via email to Sarah.Blutter@usdoj.gov and

don.long2@usdoj.gov upon the Defendant's Attomey(s) whose name and

address as listed below:

Sarah C. Blutter
Don Long
Assistant U.S. Attorney
U.S. Attorney's Office for the
Northern District of Alabama
1801 Fourth Avenue North
Birmingham, Alabama 35203


                                                Respectfully Submitted,


                                               ~Arms~
                                               1130 University Blvd.
                                               B9-620
                                               Tuscaloosa, Alabama 35401


                                       3
Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 4 of 11




                Exhibit 1
Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 5 of 11




                  TEXT ORDER finding as moot 70 Motion to
                  Compel. The parties have not certified with the
                  Court the need for the hearing as ordered. The
                  motion is therefore MOOT and the hearing set
                  for 6/27/2019 is hereby CANCELLED. Signed
                  by Judge L Scott Coogler on 6/26/2019. (PSM)
                  (Entered: 06/26/2019)
                TEXT ORDER granting 77 Joint MOTION for
                Entry of Amended Scheduling Order filed by
              i Matthew G Whitaker and finding as moot 50
              1
                MOTION for Extension of Time to Complete
                Discovery and, 58 MOTION for Extension of
                Time filed by Reshawn Armstrong, Discovery
                due by 7/30/2019. Dispositive Motions due by
                8/30/2019. Joint Status Report due by 8/15/2019. :
              1 Bench Trial set for 1/13/2020 at 9:00 AM in
                Federal Building, Tuscaloosa, AL before Judge
                L Scott Coogler. Signed by Judge L Scott
                Coogler on 6/27/2019. (PSM) (Entered:
                06/27/2019)
Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 6 of 11




                Exhibit 2
  Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 7 of 11




07/19/2019 87 : TEXT ORDER granting in part and denying in
                part 86 Motion for Extension of Time to
                Complete Discovery. Discovery is due by
                7/31/2019. Jury Trial RESET for 1/21/2020 at
                9:00 AM in Federal Building, Tuscaloosa, AL
                before Judge L Scott Coogler. Signed by Judge
                L. Scott Coogler on July 19, 2019. (EBV)
                (Entered: 07/19/2019)
Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 8 of 11




                Exhibit 3
                        Case
Yahoo Mail -Activity in Case    7:17-cv-01857-LSC
                             7:17-cv-01857-LSC ArmstrongDocument
                                                        v. Wh ... 100     Filed 01/21/20 Page 9 of 11
                                                                   https://mail.yahoo.com/d/search/name=cmecf_alnd%40alnd.uscourts ...




            Activity in Case 7:17-cv-01857-LSC Armstrong v. Whitaker Notice of Hearing

            From: cmecf_alnd@alnd.uscourts.gov

            To:   ecfAdmin@alnd.uscourts.gov

            Date: Tuesday, November 5, 2019, 10:40 AM CST




            This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
            e-mail because the mail box is unattended.
            ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
            attorneys of record and parties in a case (including prose litigants) to receive one free electronic copy
            of all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
            fees apply to all other users. To avoid later charges, download a copy of each document during this first
            viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
            apply.

                                                         U.S. District Court

                                                    Northern District of Alabama

            Notice of Electronic Filing

            The following transaction was entered on 11/5/2019 at 10:39 AM CST and filed on 11/5/2019
            Case Name:       Armstrong v. Whitaker
            Case Number:     7: 17-cv-01857-LSC
            Filer:
            Document Number: No document attached

            Docket Text:
            NOTICE of RESETTING Hearing: Bench Trial RESET for 3/9/2020 at 9:00 AM in Federal
            Building, Tuscaloosa, AL before Judge L Scott Coogler. (PSM)


            7:17-cv-01857-LSC Notice has been electronically mailed to:

            Don B Long, Ill   don.long2@usdoj.gov

            Reshawn Armstrong      ra 1111@ymail.com

            Sarah C Blutter   sarah.blutter@usdoj.gov

            7:17-cv-01857-LSC Notice has been delivered by other means to:




                                                                                                                    1 /') 11'){)"){)   Q, , ~ A 11.,f
Case 7:17-cv-01857-LSC Document 100 Filed 01/21/20 Page 10 of 11




                 Exhibit 4
Yahoo Mail -Activity inCase   7:17-cv-01857-LSC
                        Case 7:17-cv-01857-LSC        Document
                                               Armstrong v. Wh ...   100    Filed 01/21/20 Page 11 of 11
                                                                       https://mail.yahoo.com/d/search/name=cmecf_alndo/o40alnd.uscourts ...




            Activity in Case 7:17-cv-01857-LSC Armstrong v. Whitaker Notice of Hearing

            From: cmecf_alnd@alnd.uscourts.gov

            To:   ecfadmin@alnd.uscourts.gov

            Date: Tuesday, January 7, 2020, 3:50 PM CST




           This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
           e-mail because the mail box is unattended.
           ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
           attorneys of record and parties in a case (including prose litigants) to receive one free electronic copy
           of all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
           fees apply to all other users. To avoid later charges, download a copy of each document during this first
           viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
           apply.

                                                          U.S. District Court

                                                    Northern District of Alabama

            Notice of Electronic Filing

            The following transaction was entered on 1/7/2020 at 3:49 PM CST and filed on 1/7/2020
            Case Name:              Armstrong v. Whitaker
            Case Number:     7: 17-cv-01857-LSC
            Filer:
            Document Number: No document attached

            Docket Text:
            NOTICE of RESETTING Hearing: Bench Trial RESET for 4/13/2020 at 9:00 AM in Federal
            Building, Tuscaloosa, AL before Judge L Scott Coogler. (PSM)


            7:17-cv-01857-LSC Notice has been electronically mailed to:

            Don B Long, Ill   don.long2@usdoj.gov

            Reshawn Armstrong      ra1111@ymail.com

            Sarah C Blutter   sarah.blutter@usdoj.gov

            7:17-cv-01857-LSC Notice has been delivered by other means to:




                                                                                                                        1 /? 1 /?0?0 Q • ._._ AM
